UNITED STATES COURT OF APPEALS
                            For the Fifth Circuit



                                 No. 97-20879
                               Summary Calendar


            ALPINE VIEW COMPANY LIMITED; BJORN HANSEN,

                                                      Plaintiffs-Appellants,


                                     VERSUS


                ATLAS COPCO A.B.; ATLAS COPCO ROBBINS;
                 ATLAS COPCO COMPRESSORS INCORPORATED;
                 AND ATLAS COPCO COMPTEC INCORPORATED,

                                                       Defendants-Appellees.




           Appeal from the United States District Court
                for the Southern District of Texas
                                H-95-CV-4477)


                               August 20, 1998


Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judge.
PER CURIAM:*

     During the pendency of this appeal, our Court sitting en banc

decided Marathon Oil Co. v. A.G. Ruhrgas, No. 96-20361, 1998 WL
329842   (5th   Cir.    June   22,   1998)    (en   banc).   The   procedural

circumstances involved in this appeal are very similar to those

involved in Marathon Oil and our decision herein is controlled by

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that en banc decision.

     Accordingly, we vacate the following orders entered in the

court below:

     a.    Memorandum and Recommendation entered under date of July

31, 1996   by   the   magistrate    judge   which   recommended       (i)   that

defendant Atlas Copco AB’s motion to dismiss for lack of personal

jurisdiction (docket entry 22) be granted; (ii) that defendant

Atlas Copco     Robbins’   motion   to    dismiss   for   lack   of   personal

jurisdiction    (docket    entry    26)   be   granted;    and   (iii)      that

plaintiffs’ motion to remand this case (docket entry 16) be denied

as moot.

     b.    The Order of the district court entered on October 1,

1996 adopting the magistrate judge’s Memorandum and Recommendation

entered under date of July 31, 1996 as described in the foregoing

subparagraph;

     c.    The Memorandum and Recommendation entered under date of

August 1, 1996 by the magistrate judge which recommended that the

motions of defendants Atlas Copco Comptec, Inc. and Atlas Copco

Compressors, Inc. to dismiss for forum non conveniens (docket

entries 4 and 9) be granted; and

     d.    The Order of the district court entered under date of

October 1, 1996 adopting the magistrate judge’s Memorandum and

Recommendation entered under date of August 1, 1996 as described in

the foregoing subparagraph.

     IT IS FURTHER ORDERED that this case be remanded to the




                                      2
district court for a determination as to whether the federal

district court has subject matter jurisdiction of the cause of

action as removed from the state court.




                                3